                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                  No. 5:16-CR-231-D


UNITED STATES OF AMERICA                       )
                                               )
                                               )
                   v.                          )              ORDER
                                               )
PIERRE ABRAHAM,                                )
                                               )
                          Defendant.           )


       On May 15, 2020, Pierre Abraham ("Abraham" or "defendant'') moved pro se for

compassionate release under the First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238-41 (2018)(codifiedasamendedat 18U.S.C. § 3582) [D.E.134]. OnJanuary

5, 2021, Abraham, through counsel, filed a memorandum and documents in support of his motion

for compassionate release [D.E.137, 138-1-138-5]. OnApril 19, 2021, the government responded

in opposition [D.E.143]. As explained below, the court denies Abraham's motion.

                                                   I.

       On October 4, 2017, with a written plea agreement, Abraham pleaded guilty to conspiracy

to distribute and possess with intent to distribute a quantity of cocaine and 28 grams of cocaine base

(crack). See [D.E. 76, 78]. On January 9, 2018, the court held Abraham's sentencing hearing and

adopted the facts set forth in the Presentence Investigation Report e'PSR"). See [D.E. 99, 111, 126];

Sent. Tr. [D.E. 130] 5. The court determined Abrahams' total offense level to be 23, his criminal

history category to be I, and his advisory guideline range to be 60 months' imprisonment. See Sent.

Tr. [D.E. 130] 6. After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the

court upwardly varied and sentenced Abraham to 72 months' imprisonment. See id. at 11-15.
Abraham appealed; See [D.E. 114]. On August 27, 2018, the United States Court of Appeals for

the Fourth Circuit affirmed this court's judgment. See United States v. A b ~ 735 F. App'x 113,

114 (4th Cir. 2018) (per curiam) (unpublished).

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whicheverisearlier." 18U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a)and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

                                                  2
of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                   of the aging process,

                             that substantially diminiidies the ability of the defendant to
                             provide self-care within the environment ofa correctional facility
                             and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                       is experiencing a serious deterioration in physical or mental health
                       because ofthe aging process; and (iii) has served at least 10 years or 7S
                       percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner

                                                    3
that "an extraordinary and compelling reason need not have been unforeseen at the time of

sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lB 1.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to accountfortheFirst Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See,~ United States v. High. No. 20-7350, 2021 WL 1823289, at *3 (4th Cir.

May 7, 2021); United States v. Kibble, No. 20-7009, 2021 WL 1216543, at *3--4 (4th Cir. Apr. 1,

2021); United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] lBl.13

only applies when a request for compassionate release is made upon motion of the Director of the

 [BOP]." Kibble, 2021 WL 1216543, at *3--4. Nevertheless, section lBl.13 provides informative

policy when assessing an inmate's motion, but a court independently determines whether

"extraordinary and compelling reasons" warrant a sentence reduction under 18 U.S.C. §




                        when the defendant would be the only available caregiver for the
                        spouse or registered partner.

               (D) Other Reasons.-As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                 4
3S82(c)(l)(A)(i). See High. 2021 WL 1823289, at *3; McCoy. 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3S82(c)(l)(A) and the

section 35S3(a) factors. See, e.g., McCoy. 981 F.3d at 280-84; United States v. Jones, 980 F.3d

1098, 1101-03 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007-08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 1S, 2020) (unpublished).

        On April 8, 2020, Abraham requested compassionate release from the warden, which the

wardendeniedonMay 19,2020. See [D.E.137] 2; [D.E.138-1]. Thegovemmenthasnotinvoked

section 3S82' s exhaustion requirement. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir.

2020).2 Accordingly, the court addresses Abraham's claim on the merits.

       Abraham seeks compassionate release pursuant to section 3582(c)(1 )(A). In support of his

request, Abraham cites the COVID-19 pandemic and his medical conditions, including obesity,

hypertension, high cholesterol, sickle-cell trait, and that he has had a stroke. See [D.E. 134] 2; [D.E.

137] 2-14; [D.E. 138-3]. Abraham also cites his age (49), the conditions at FCI Edgefield, his

rehabilitation efforts, that he has served 35 months of his sentence, and his release plan. See

[D.E.134] 2-3; [D.E. 137] 2-14, 16-17.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Abraham states that


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it See Alam, 960 F.3d at 833-34.

                                                   5
he suffers from obesity, hypertension, high cholesterol, sickle-cell trait, and that he has had a stroke,

he has not demonstrated that he is not going to recover from these conditions or that they cannot be

treated while Abraham serves his sentence. Accordingly, reducing Abraham's sentence is not

consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic and Abraham's medical conditions, age, rehabilitation efforts, that he has

served 35 months of his sentence, and his release plan are extraordinary and compelling reasons

under section 3582(c)(l)(A). Cf. United States v. RaiD, 954 F.3d 594,597 (3d Cir. 2020) ("[11he

mere existence of COVID-19 in society and the possibility that it may spread to a particular prison

alone cannot independently justify compassionate release, especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus's spread."). Even so, the section

3553(a) factors counsel against reducing Abraham's sentence. See High. 2021 WL 1823289, at

*4--7; Kibble, 2021 WL 1216543, at *4--5; United States v. Cham.bliss, 948 F.3d 691, 693-94 (5th

Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

        Abraham engaged in serious criminal conduct between December 2013 and July 2014.

See PSR ff 16-20. Abraham was a member of a criminal conspiracy distributing marijuana,

cocaine, and cocaine base (crack) in Cumberland County, North Carolina. See id. At his federal

sentencing, Abraham minimi:zed his behavior. See Sentencing Tr. at 11-16. Abraham ultimately

was accountable for 3.73 grams of marijuana, 244 grams of cocaine, and 62.64 grams of cocaine

base (crack). See PSR ,r 20. Abraham also is a recidivist with convictions for possession of a small

amount of marijuana, violating the controlled substance/drug/device and cosmetic act, unswom

falsification to authority, resisting an officer without violence-giving false name, assault on a female,

and driving while license revoked. See id. ff 26-31. Nonetheless, Abraham has taken some positive

                                                   6
steps while incarcerated on his federal sentence. See [D.E. 134] 2-3; [D.E. 137] 15-16.

       The court has considered Abraham's potential exposure to COVID-19, Abraham's age, his

medical conditions, his rehabilitation efforts, that he has served 35 months of his sentence, and his

release plan. Cf. Pepperv. United States, 562 U.S. 476, 480--81 (2011); High. 2021 WL 1823289,

at *4-7; United States v. McDonald, 986F.3d402, 412 (4th Cir. 2021); United Statesv. M~ 916

F.3d389, 398 (4th Cir. 2019). Having considered the entire record, thestepsthattheBOPhastaken

to address COVID-19, the section 3553(a) factors, Abraham's arguments, the government's

persuasive response, and the need to punish Abraham for his serious criminal behavior, to

incapacitate Abraham, to promote respect for the law, to deter others, and to protect society, the court

declines to grant Abraham's motion for compassionate release. See, e.g.. Chavez-Meza v. United

States, 138 S. Ct. 1959, 1966--68 (2018); High. 2021 WL 1823289, at *4-7; R:gffm, 978 F.3d at

1008-09; Chambliss, 948 F.3d at 693-94; United States v. Hill, No. 4:13-CR-28-BR, 2020 WL

205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per

curiam) (unpublished).

       As for Abraham's request for home confinement, Abraham seeks relief under the CARES

Act. See [D.E. 134] 3. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummell, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy. No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray. No.

4:12-CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Abraham's request for home confinement



                                                   7
                                          II.

      In sum, the court DENIES Abraham's motion for compassionate release [D.E. 134] and

DISMISSES Abraham's request for home confinement.

      SO ORDERED. This J!. day of May 2021.



                                                    i     s c. DEVERm
                                                    United States District Judge




                                           8
